ORDER

PER CURIAM.
AND NOW, this 24th day of January 2014, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner is:
(1) Does a policy holder forfeit its right to insurance coverage by settling an underlying and covered claim without its insurer’s consent, where the insurer is defending subject to a reservation of rights to disclaim coverage, the settlement is at arm’s length, is fair and is reasonable, and the insurer has failed to offer any amounts in settlement?